  Case 3:21-cv-01398-X-BN Document 6 Filed 09/10/21      Page 1 of 1 PageID 23



                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

MELVIN CLARENCE HALL,                   §
Dallas Cnty. Jail Booking No. 19055663, §
                                        §
             Plaintiff,                 §
                                        §
v.                                      §   Civil Action No. 3:21-cv-1398-X
                                        §
JOHN DOE,                               §
                                        §
             Defendant.                 §

       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

      IT IS SO ORDERED this 10th day of September, 2021.




                                             _________________________________
                                             BRANTLEY STARR
                                             UNITED STATES DISTRICT JUDGE
